DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 01/28/2021. Claims 1, 8-10, and 17-18 are considered in this office action. Claims 1, 4, 10, and 13 have been amended. Claims 2-7 and 11-16 have been cancelled. Claims 1, 8-10, and 17-18 are pending examination. Objections to claims 1 and 10 are withdrawn in light of the recent amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The support found in specification Par. [0062] teaches the capturer as a camera and thus it is possible to determine the shape, location, and area of the object through image recognition of the object captured by the camera, which is inherently disclosed in the sentence of “to capture a more accurate image”
It is generally known that that the image in camera includes information on a brightness and color, and since the image information includes the brightness information on an object, a controller can determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall
Figs. 4-9 and Par. [0091]-[00109] and [00112]-[00134] of the instant specification clearly disclose details of determining the length that the end of the headlamp lighting area of the vehicle irradiated on the wall is moved when the vehicle 1 and target vehicle 2 travel in the lane using Equation 2 in Par. [00103]
Regarding 35 U.S.C. 112(a) and 112(b) rejections for claims 8 and 17, the drawings Fig. 8 and 9 and the specification disclose when a target vehicle is stopped, the length S1 that the end point of the lighting area of the headlamp of the vehicle 1 is moved is the same as the length S2 of a change in the lighting area of the headlamp of the target vehicle 2 detected by the capturer and so the difference is zero
Cited reference Stam fails to teach or suggest determining a length an end point of a lighting area irradiated onto a curved wall moves and only teaches finding a parent light source, one of ordinary skill in the art would not be motivated to combine cited references Stam and Keto, and the proposed combination does not yield the presently claimed invention as a necessary and predictable result
	
Applicant’s arguments A.-D. with respect to the 35 U.S.C. 112(a), 112(b), and 103 rejections have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the support found in specification Par. [0062] teaches the capturer as a camera and thus it is possible to determine the shape, location, and area of the object through image recognition of the object captured by the camera, which is inherently disclosed in the sentence of “to capture a more accurate image”, this argument is not commensurate with the claim language. Independent claim 1 states:
“...a capturer configured to detect brightness of lighting irradiated from a headlamp of the vehicle onto the curved wall and brightness of lighting irradiated from a headlamp of a target vehicle onto a curved wall;…wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an endpoint of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall,…” (emphasis added)

brightness and distinguish an end point of a lighting area based on brightness in the captured image. In fact, the word “brightness” is not found anywhere in the instant specification and any description concerning detecting or distinguishing brightness, whether in a captured image or otherwise, is not provided. Additionally, “image recognition” as it is known in the current state of the art is not known to distinguish the endpoints of two overlapping light areas that are irradiated onto a wall from two separate sources based on brightness, and no algorithm or further detail is provided in the instant specification describing how this would be performed using image recognition. The phrase “to capture a more accurate image”, which describes the act of capturing an image itself as opposed to determinations made from processing an already-captured image, does not inherently disclose determining the shape, location, and area of the object through image recognition of the object captured by the camera, as the phrase itself is a relative statement and the action of capturing a more accurate image does not necessarily require nor is the objective outcome of determining the shape, location, and area of the object through image recognition. Nothing in the specification or 
Regarding Applicant’s argument B. that it is generally known that that the image in camera includes information on a brightness and color, and since the image information includes the brightness information on an object, a controller can determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, Examiner respectfully disagrees. While the information stored in image data is brightness data, this does not provide any detail or clarification on how the brightness data is measured in an overlapping area of lighting irradiated from the headlamp of the vehicle onto the curved wall and lighting irradiated from the headlamp of the target vehicle onto the curved wall, and how the brightness data is used to determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves. As stated above, the term “brightness” is not used anywhere in the instant specification, and thus no description or 
Regarding Applicant’s argument C. that Figs. 4-9 and Par. [0091]-[00109] and [00112]-[00134] of the instant specification clearly disclose details of determining the length that the end of the headlamp lighting area of the vehicle irradiated on the wall is moved when the vehicle 1 and target vehicle 2 travel in the lane using Equation 2 in Par. [00103], Examiner respectfully disagrees. In Par. [00103] lines 1-4 of the instant specification, only a generic proportional expression is provided regarding how one would calculate the length an end point of the irradiated light travels on the curved wall without any further detail regarding how the determined distance S0 traveled by the vehicle is proportional to the summation of the lane turning radius R, the width of the right lane SR, and half the width of the vehicle W or how the distance S1 moved by the vehicle along the trajectory on the wall is proportional to the summation of the lane turning radius R, the width of the right lane SR, the width of the left lane SL, and the width of the vehicle W (i.e. are the terms directly proportional to each other, are there other mathematical functions involved, etc.). Therefore, Examiner maintains the 35 U.S.C. 112(a) rejections for the associated claims.
Regarding Applicant’s argument D., Applicant’s arguments are not commensurate with the claim language. Claims 8 and 17 state “wherein the controller is configured to determine that the target vehicle is at a standstill when the difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero” (emphasis added). Applicant cites drawings Fig. 8 and Fig. 9 as showing when a target vehicle 2 is stopped and vehicle 1 moves, the position of the headlamp lighting area and the end of target vehicle 2 moves a length that is the same length (S2) which the end of the headlamp lighting area of the vehicle 1 has been moved by the movement of vehicle 1. However, Par. [0033] and [0034] describe Fig. 8 as a conceptual diagram to determine a distance that lighting irradiated from the headlamp of a moving target vehicle onto a wall moves as the vehicle moves, and Fig. 9 as showing detection of a lighting area irradiated from the headlamp of the target vehicle onto a curved wall in the case of Fig. 8. Par. [0031] and Par. [0032] describe Fig. 5 as a conceptual diagram to determine a distance that lighting irradiated from the headlight of a stopped target vehicle onto a wall moves as the vehicle moves, and Fig. 6 shows detection of a lighting area irradiated from the headlamp of the target vehicle onto a curved wall in the case of Fig. 5. Fig. 5 and 6 show that when the target vehicle 2 is stopped and the vehicle 1 is moving, the end point G1 of the lighting area of the headlamp of the target vehicle 2 does not move (moved distance is 0) and the end point T1 of the lighting area of the headlamp of the vehicle 1 moves distance S2 to point T2 (moved distance is S2). Thus, when the target vehicle is at a standstill, the difference between the S2) and the length that the end point of the lighting area of the headlamp of the target vehicle moves (0) would not equal zero as purported in claims 8 and 17. Nothing in the specification was found to explain or support this limitation of claims 8 and 17. Therefore, Examiner maintains the 35 U.S.C. 112(a) and 112(b) rejections for the associated claims.
In response to applicant's argument E. against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument E. that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining cited reference Stam with cited references Kato and Takahashi would be to detect and discriminate light sources from each other within an image (Stam, Par. [0004] lines 4-7)
In response to Applicant's argument E. that cited reference Stam fails to teach or suggest determining a length an end point of a lighting area irradiated onto a curved wall moves and only teaches finding a parent light source and the proposed combination does not yield the presently claimed invention as a necessary and predictable result, Examiner respectfully disagrees. Cited reference Kato teaches a controller configured to determine whether or not another vehicle is approaching the own vehicle (determines risk level) based on a detected change in luminance of a surface (detected difference in length that irradiated light moves) (Kato, Par. [0037] lines 1-7, Par. [0048] lines 1-7). Cited reference Stam teaches computing the distance a light source travels by subtracting the position of the light source in a current cycle from a previous cycle (Stam, Par. [0088] lines 4-6), and teaches tracking the motion (whether straight or along a curve) of the light source using historical information such and various vehicle state parameters including vehicle turn rate, lane tracking system, vehicle pitch or yaw, and road type (Stam, Par. [0090] lines 4-5 and 14-28). It would have been obvious to one or ordinary skill in the art to modify the teachings of cited reference Kato, regarding a controller than determines the risk of an approaching vehicle using a change in detected irradiated light, to incorporate the teachings of Stam, regarding determining the distance a measured light in an image (i.e. the detected irradiated light taught by Kato) travels using the difference between first and second positions and tracking the motion of the measured light using historical information and vehicle state parameters, in order to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the specification fails to adequately describe certain claim limitations in such a way as to convey that applicant had possession of the claimed invention. Such limitations are stated below:
“...a capturer configured to detect brightness of lighting irradiated from a headlamp of the vehicle onto the curved wall and brightness of lighting irradiated from a headlamp of a target vehicle onto a curved wall;…wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an endpoint of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall,…” (emphasis added)

Specifically, the specification does not adequately describe how one would detect, distinguish between, and determine a relative position between light (or an end point of light) irradiated onto an object from an own vehicle and light (or an end point of light) irradiated onto an object from a target vehicle based on the detected brightness of the overlapping lighting area on the curved wall in order to achieve the claimed function. The specification makes no mention of detecting “brightness” of the lighting irradiated onto the curved wall, and merely describes in Par. [0060] lines 2-3 obtaining the “aforementioned data based on a result of image recognition of the captured image”. In fact, the word “brightness” is not found anywhere in the instant specification and any description concerning detecting or distinguishing brightness, whether in a captured image or otherwise, is not provided. Additionally, “image recognition” as it is Nothing in the specification or drawings of the instant application adequately describes how a capturer detects the brightness of lighting irradiated onto a curved wall or how it detects the endpoints of overlapping lighting areas irradiated onto a curved wall in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.. Thus, claims 1 and 10 fail to satisfy the written description requirement.
	Claims 8-9 and 17-18 are rejected based on rejected base claims 1 and 10, respectively, for the same rational as recited above.
Regarding claims 1 and 10, the specification fails to adequately describe “determining a length that an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on the driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running” in such a way as to convey that applicant had possession of the claimed invention. Specifically, the specification does not provide enough detail on how one would calculate how far an end point of an irradiated light area travels using the vehicle driving distance, vehicle width, driving lane width, and road turn radius or curvature, No further detail is provided regarding how the determined distance S0 traveled by the vehicle is proportional to the summation of the lane turning radius R, the width of the right lane SR, and half the width of the vehicle W, or how the distance S1 moved by the vehicle along the trajectory on the wall is proportional to the summation of the lane turning radius R, the width of the right lane SR, the width of the left lane SL, and the width of the vehicle W (i.e. are the terms directly proportional to each other, are there other mathematical functions involved, etc.). Thus, claims 1 and 10 fail to satisfy the written description requirement. For the purposes of examination, examiner is interpreting the claims to mean “determining a length that an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on driving road information”.
	Claims 8-9 and 17-18 are rejected based on rejected base claims 1 and 10, respectively, for the same rational as recited above.
Regarding claims 8 and 17, the specification fails to adequately describe “determining that the target vehicle is at standstill when a difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero” in such a way as to convey that applicant had possession of the claimed invention. Based on the description provided in the specification and Figs. 4-6 of the instant 1 of the irradiated light from the target vehicle 2 would not move and thus the length that the end point of the lighting area of the headlamp of the target vehicle moves would be zero, while the end point of the irradiated light from the vehicle 1 would move from point T1 to T2 and thus the length that the end point of the lighting area of the headlamp of the vehicle moves would be S2. The difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves would therefore not be zero. Thus, claims 8 and 17 fail to satisfy the written description requirement. For the purposes of examination, examiner is interpreting the claims to mean “determining that the target vehicle is at a standstill when the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero”.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 10 the specification fails to adequately describe how to perform the following limitations in such a way as to enable one skilled in the art to make and/or use the invention:
...a capturer configured to detect brightness of lighting irradiated from a headlamp of the vehicle onto the curved wall and brightness of lighting irradiated from a headlamp of a target vehicle onto a curved wall;…wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an endpoint of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall,…”

Specifically, with reference to Figs. 4-5 and 7-8 of the instant application, the specification does not describe how one would be able to detect the light irradiated from vehicle 1 and target vehicle 2 onto the curved wall using a capturer based on a detected brightness of the irradiated lighting nor how one would distinguish between the light irradiated from vehicle 1 versus the light irradiated from target vehicle 2 in order to determine the length that the respective irradiated light from the two vehicles travels over time or the relative position between the two irradiated lights, especially in the case where the vehicle 1 does not detect and has no knowledge of target vehicle 2 as depicted in the above-mentioned figures. The specification merely describes in Par. [0060] lines 2-3 obtaining the “aforementioned data based on a result of image recognition of the captured image”. The state of the art at the time of filing shows that ways to detect, distinguish between, and measure the length of movement over time of an irradiated light onto an object from two different sources where one source is potentially undetected/unknown was not predictable. The specification does not provide direction as claims 1 and 10. Thus, claims 1 and 10 are not enabled by the disclosure.
	Claims 8-9 and 17-18 are rejected based on rejected base claims 1 and 10, respectively, for the same rational as recited above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 and 17, limitation “determining that the target vehicle is at standstill when a difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero” is unclear for the same reasons detailed in the 112(a) written description rejection above. Therefore, the limitation renders the claims indefinite. For the purposes of examination, examiner is interpreting the claim limitation to mean “determining that the target vehicle is at a standstill when the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2017/0217440 A1) in view of Takahashi et al. (JP 2004-102889 A), in view of Stam et al. (US 2004/0143380 A1), in view of Stein et al. (US 2007/0221822 A1), and further in view of Wang et al. ("Vehicle Localization with Global Probability Density Function for Road Navigation," 2007 IEEE Intelligent Vehicles Symposium, Istanbul, 2007, pp. 1033-1038.) using the interpretation of the claims as stated above.
Regarding claim 1, Kato teaches “A vehicle running on a road with a curved wall (Abstract line 1 teaches a vehicle approach detection device, Par. [0065] lines 6-7 teaches the vehicle driving on a curved road, and Par. [0067] lines 3-4 teaches a wall surface on the driven road), the vehicle comprising: a capturer configured to detect brightness of lighting irradiated from a headlamp of the vehicle onto the curved wall and brightness of lighting irradiated from a headlamp of a target vehicle onto the curved wall (Par. [0008] lines 3-6 teaches a vehicle external information detector (capturer) configured to detect irradiation light from a vehicle on an observed area (which can be used to detect light from own or other vehicle), Par. [0046] ; and a controller configured to determine a risk level of the vehicle colliding with the target vehicle (Par. [0066] lines 10-11 teaches predicting (determining) a risk corresponding to a change amount per fixed time period), and control a driving route of the vehicle based on the determined risk level of collision (Par. [0066] lines 14-16 teaches determining a control amount of automatic brake control (driving route) by a controller based on a predicted risk), wherein the controller is configured to determine the risk level of the vehicle colliding with the target vehicle based on a difference between the length in which the end point of the lighting area of the headlamp of the vehicle moves and the length in which the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time (Par. [0037] lines 1-7 teaches determining whether or not another vehicle is approaching the vehicle based on the detection result from the image processing portion and outputting a determination result (determined risk level), and Par. [0048] lines 1-7 teaches determining a change in luminance (or difference in length traveled by irradiated light) of the road surface (wall) when there are increases in a plurality of pixel values as the time-series change in the respective pixel values (as the irradiated lighting from the vehicles move for a period of time))”, however Kato does not explicitly teach “a speed detector configured to detect a driving speed of the vehicle”; a controller configured to “determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and a length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves based on brightness of a overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall when the vehicle is driven for a predetermined time” and determine a collision risk level of the vehicle “based on the length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and the length in which the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves”, “wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, wherein the controller is configured to determine the length in which the end point of the lighting area of the headlamp of the target vehicle detected on the curved wall moves for the predetermined time, based on a distance between the end point of the lighting area of the headlamp of the vehicle and the end point of the lighting area of the headlamp of the target vehicle, wherein the controller is configured to determine the length in which the end point of the lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on a driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running, wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall while the vehicle is driven for the predetermined time, and wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, and wherein the controller is configured to determine the driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle”.
	From the same field of endeavor, Takahashi teaches “a speed detector configured to detect a driving speed of the vehicle (Par. [0011] line 10 teaches a speed sensor that obtains vehicle speed information)” and a controller configured to determine a collision risk level of the vehicle “based on the length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and the length in which the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves (Par. [0007] lines 7-9 teaches coping with the run state of the other car (determining a risk level of collision) based on the moving track (length) of the recognized light (irradiated light), Par. [0015] lines 4-9 teaches recognizing the light irradiated by the self vehicle and by the other vehicle based on the position of the irradiated light from the self vehicle, and Par. [0020] lines 2-4 teaches comparing the position of the irradiated light reflected on the surface (length that the irradiated light moves) over a time series)”, “wherein the controller is configured to determine the length in which the end point of the lighting area of the headlamp of the target vehicle detected on the curved wall moves for the predetermined time, based on a distance between the end point of the lighting area of the headlamp of the vehicle and the end point of the lighting area of the headlamp of the target vehicle (Par. [0022] line 1 teaches calculating (determining) the migration length (length of movement) of the other vehicle reflected spotlight, and Par. [0023] lines 6-10 teaches the position of the other vehicle reflected spot light being based on the position (distance to) the self vehicle irradiated light)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kato to incorporate the teachings of Takahashi to include in the vehicle taught by Kato a vehicle speed sensor as taught by Takahashi and to have the controller that determines a collision risk level taught by Kato determine the risk of a collision based on 
	The motivation for doing so would be to recognize a run state of an other vehicle at an early stage to avoid the collision of the vehicles (Takahashi, Par. [0030] lines 10-12).
	However, the combination of Kato and Takahashi above does not explicitly teach a controller configured to “determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and a length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall when the vehicle is driven for a predetermined time”, “wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall” and “wherein the controller is configured to determine the length in which the end point of the lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on a driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running, and wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall while the vehicle is driven for the predetermined time, wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, and wherein the controller is configured to determine the driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle”.
	From the same field of endeavor, Stam teaches a controller configured to “determine a length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and a length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall when the vehicle is driven for a predetermined time” and “wherein the controller is configured to determine the length in which the end point of the lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on a driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running (Par. [0088] lines 6-9 and 23-24 teaches computing the distance a light source travelled by subtracting the position of the light source in a current cycle and a previous cycle and utilizes a brightness value of the light source, and Par. [0090] lines 4-5 and 14-28 teaches tracking the motion (whether straight or along a curve) of the light source using historical information such and various vehicle state parameters including vehicle turn rate, lane tracking system, vehicle pitch or yaw, and road type (driving road information)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kato and Takahashi to incorporate the teachings of Stam to have the controller of the vehicle taught by the combination of Kato and Takahashi determine how far the detected irradiated light of the own vehicle moves based on the brightness and using tracked lane data as taught by Stam.

	However, the combination of Kato, Takahashi, and Stam above does not explicitly teach “wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall” and “wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall while the vehicle is driven for the predetermined time, and wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, and wherein the controller is configured to determine the driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle”.
	From the same field of endeavor, Stein teaches “wherein the capturer is configured to detect an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall (Par. [0038] lines 3-4 teaches image frames captured from image sensor or camera (capturer), and Par. [0043] lines 8-12 teaches detecting in image frames spots of measurable brightness (irradiated light) and acquiring data regarding the position and edge detection (end point detection) of the spot (irradiated lighting area))” and “wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall while the vehicle is driven for the predetermined time, and wherein the capturer is configured to detect the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall (Par. [0038] lines 3-4 teaches image frames captured from image sensor or camera (capturer), Par. [0043] lines 8-12 teaches detecting in image frames spots of measurable brightness (irradiated light) and acquiring data regarding the position and edge detection (end point detection) of the spot, Par. [0036] lines 23-25 teaches detecting bright spots (brightness of irradiated lighting area) in an image and tracking the spots over multiple image frames (detecting movement over a predetermined time))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kato, Takahashi, and Stam to incorporate the teachings of Stein to have the capturer of the vehicle taught by the combination of Kato, Takahashi, and Stam detect an edge end point of the light irradiated from the own vehicle and other vehicle and detect the movement of an edge end point of the light irradiated from the own vehicle and other vehicle over time based on the brightness of the irradiated light as taught by Stein.
	The motivation for doing so would be to use the position and edge detection data related to the irradiated spot in the image frame in other vehicle control systems including lane departure and collision warning systems (Stein, Par. [0016] lines 17-23 and lines 31-32).
	However, the combination of Kato, Takahashi, Stam, and Stein above do not explicitly teach “wherein the controller is configured to determine the driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle”.
	From the same field of endeavor, Wang teaches “wherein the controller is configured to determine the driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle (Pg. 1035 left col. lines 2-5 teaches calculating the displacement between sampling positions by vehicle velocity from speedometer output as a product of speed and sampling time)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kato, Takahashi, Stam, and Stein to incorporate the teachings of Wang to have the controller of the vehicle taught by the combination of Kato, Takahashi, and Stein determine a distance traveled by the vehicle as a function of vehicle speed and time as taught by Wang.
	The motivation for doing so would be to calculate the vehicle displacement using vehicle velocity from the speedometer output (Wang, Pg. 1035 left col. lines 3-4).
Regarding claim 8, the combination of Kato, Takahashi, Stam, Stein, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to determine that the target vehicle is at standstill when the difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero (Kato, Par. [0037] lines 1-7 teaches determining whether 
Regarding claim 9, the combination of Kato, Takahashi, Stam, Stein, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to send a signal for control for the vehicle, when the determined risk level of collision is higher than a predetermined value (Kato, Par. [0066] line 13 teaches the amount of control signal output changes can be changed depending on the predicted risk value (sends a control signal when the predicted (determined) risk is higher than a certain risk)”, and the control signal sent by the controller is for lane departure avoidance control (Stein, Par. [0002] lines 6-10 teaches using the information about object classification based on detecting the motion of vehicle irradiated light (Par. [0016] lines 24-26) in vehicle control systems including lane departure control system).
Regarding claim 10, Kato teaches “A method for controlling a vehicle running on a road with a curved wall (Abstract line 2 teaches , the method comprising: detecting, by a capturer, brightness of lighting irradiated from a headlamp of the vehicle onto the curved wall and brightness of lighting irradiated from a headlamp of a target vehicle onto the curved wall (Par. [0008] lines 3-6 teaches detecting irradiation light from a vehicle on an observed area (which can be used to detect light from own or other vehicle), Par. [0046] lines 1-4 teaches using image analysis to determine if there is a change in luminance (brightness) of the observed area, and Par. [0079] lines 3-4 teaches the observed area as a wall surface); determining, by the controller, a risk level of the vehicle colliding with the target vehicle (Par. [0066] lines 10-11 teaches predicting (determining) a risk corresponding to a change amount per fixed time period); and controlling, by the controller, a driving route of the vehicle based on the determined risk level of collision (Par. [0066] lines 14-16 teaches determining a control amount of automatic brake control (driving route) by a controller based on a predicted risk), wherein determining the risk level of the vehicle colliding with the target vehicle includes determining the risk level of the vehicle colliding with the target vehicle based on a difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time (Kato, Par. [0037] lines 1-7 teaches determining whether or not another vehicle is approaching the vehicle determining, by a controller, a length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and a length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall when the vehicle is driven for a predetermined time”, determining a collision risk level “based on the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and the length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves”; “detecting a driving speed of the vehicle; and determining a driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle, wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes detecting, by the capturer, an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, wherein determining the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves includes determining a length that the end point of the lighting area of the headlamp of the target vehicle detected on the curved wall moves for the predetermined time, based on a distance between the end point of the lighting area of the headlamp of the vehicle and the end point of the lighting area of the headlamp of the target vehicle”, and “wherein determining the length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moved includes determining the length in which the end point of the lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on a driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running, and wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes: detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, while the vehicle is driven for the predetermined time, and detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall”.
	From the same field of endeavor, Stam teaches “determining, by a controller, a length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and a length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves based on brightness of an overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall when the vehicle is driven for a predetermined time” and “wherein determining the length in which the lighting irradiated from the headlamp of the vehicle onto the curved wall moves includes determining the length in which the end point of the lighting area irradiated from the headlamp of the vehicle onto the curved wall moves, based on the driving distance of the vehicle, a width of the vehicle, a width of a lane in which the vehicle is running, and a turning radius of the lane on which the vehicle is running (Par. [0088] lines 6-9 and 23-24 teaches computing the distance a light source travelled by subtracting the position of the light source in a current cycle and a previous cycle (predetermined time) and utilizes a brightness value of the light source, and Par. [0090] lines 4-5 and ”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kato to incorporate the teachings of Stam to have the controller of the vehicle taught by Kato determine how far the detected irradiated light of the own vehicle moves based on the brightness and using tracked lane data as taught by Stam.
	The motivation for doing so would be to detect and discriminate light sources from each other within an image (Stam, Par. [0004] lines 4-7).
	However, the combination of Kato and Stam above does not explicitly teach determining a collision risk level “based on the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and the length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves”; “detecting a driving speed of the vehicle; and determining a driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle, wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes detecting, by the capturer, an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, wherein determining the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves includes determining a length that the end point of the lighting area of the headlamp of the target vehicle detected on the curved wall moves for the predetermined time, based on a distance between the end point of the lighting area of the headlamp of the vehicle and the end point of the lighting area of the headlamp of the target vehicle”, and “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes: detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, while the vehicle is driven for the predetermined time, and detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall”.
based on the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves and the length that the lighting irradiated from the headlamp of the target vehicle onto the curved wall moves (Par. [0007] lines 7-9 teaches coping with the run state of the other car (determining a risk level of collision) based on the moving track (length) of the recognized light (irradiated light), Par. [0015] lines 4-9 teaches recognizing the light irradiated by the self vehicle and by the other vehicle based on the position of the irradiated light from the self vehicle, and Par. [0020] lines 2-4 teaches comparing the position of the irradiated light reflected on the surface (length that the irradiated light moves) over a time series)”, and “wherein determining the length that the lighting irradiated from the headlamp of the vehicle onto the curved wall moves includes determining a length that the end point of the lighting area of the headlamp of the target vehicle detected on the curved wall moves for the predetermined time, based on a distance between the end point of the lighting area of the headlamp of the vehicle and the end point of the lighting area of the headlamp of the target vehicle (Par. [0022] line 1 teaches calculating (determining) the migration length (length of movement) of the other vehicle reflected spotlight, and Par. [0023] lines 6-10 teaches the position of the other vehicle reflected spot light being based on the position (distance to) the self vehicle irradiated light)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to recognize a run state of an other vehicle at an early stage to avoid the collision of the vehicles (Takahashi, Par. [0030] lines 10-12).
	However, the combination of Kato, Stam, and Takahashi above does not explicitly teach “detecting a driving speed of the vehicle; and determining a driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle, wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes detecting, by the capturer, an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall” and “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes: detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, while the vehicle is driven for the predetermined time, and detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall”.
	From the same field of endeavor, Wang teaches “detecting a driving speed of the vehicle; and determining a driving distance of the vehicle based on the detected driving speed and a driving time of the vehicle (Pg. 1035 left col. lines 2-5 teaches calculating the displacement between sampling positions by vehicle velocity from speedometer output as a product of speed and sampling time)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kato, Stam, and Takahashi to incorporate the teachings of Wang to have the controller of the vehicle taught by the combination of Kato, Stam, and Takahashi 
	The motivation for doing so would be to calculate the vehicle displacement using vehicle velocity from the speedometer output (Wang, Pg. 1035 left col. lines 3-4).
	However, the combination of Kato, Stam, Takahashi, and Wang above does not explicitly teach “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes detecting, by the capturer, an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall” and “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes: detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, while the vehicle is driven for the predetermined time, and detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall”.
	From the same field of endeavor, Stein teaches “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes detecting, by the capturer, an end point of a lighting area irradiated from the headlamp of the vehicle onto the curved wall and an end point of a lighting area irradiated from the headlamp of the target vehicle onto the curved wall based on the brightness of the overlapping area of lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall (Par. [0043] lines 8-12 teaches detecting in image frames spots of measurable brightness (irradiated light) and acquiring data regarding the position and edge detection (end point detection) of the spot (irradiated light area))” and “wherein detecting, by the capturer, the lighting irradiated from the headlamp onto the curved wall includes: detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the vehicle and moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall, while the vehicle is driven for the predetermined time, and detecting, by the capturer, the end point of the lighting area irradiated from the headlamp of the target vehicle and moving on the curved wall for the predetermined time with respect to the end point of the lighting area of the headlamp of the vehicle moving on the curved wall based on the brightness of the overlapping area of the lighting irradiated from the headlamp of the vehicle onto the curved wall and the lighting irradiated from the headlamp of the target vehicle onto the curved wall (Par. [0043] lines 8-12 teaches detecting in image frames spots of measurable brightness (irradiated light) and acquiring data regarding the position and edge detection (end point detection) of the spot, Par. [0036] lines 23-25 teaches detecting bright spots (irradiated light) in an image and tracking the spots over multiple image frames (detecting movement over a predetermined time))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kato, Stam, Takahashi, and Wang to incorporate the teachings of Stein to include in the method for controlling a vehicle taught by the combination of Kato, Stam, Takahashi, and Wang detecting the irradiated light of an own vehicle and other vehicle by detecting an end edge point of the irradiated light spot detecting the movement of an irradiated light of an own vehicle and other vehicle by detecting the movement of an end edge point of the irradiated light spot over time as taught by Stein.
	The motivation for doing so would be to use the position and edge detection data related to the irradiated spot in the image frame in other vehicle control systems including lane departure and collision warning systems (Stein, Par. [0016] lines 17-23 and lines 31-32).
Regarding claim 17, the combination of Kato, Stam, Takahashi, Wang, and Stein teaches all the limitations of claim 10 above, and further teaches “wherein determining the risk level of the vehicle colliding with the target vehicle includes: determining that the target vehicle is at standstill when the difference between the length that the end point of the lighting area of the headlamp of the vehicle moves and the length that the end point of the lighting area of the headlamp of the target vehicle moves for the predetermined time is zero (Kato, Par. [0037] lines 1-7 teaches determining whether or not another vehicle is approaching the vehicle based on the detection result from the image processing portion and outputting a determination result (determined risk level), and Par. [0048] lines 1-7 teaches determining a change in luminance (or difference in length traveled by irradiated light) of the road surface (wall) when there are increases in a plurality of pixel values as the time-series change in the respective pixel values (as the irradiated lighting from the vehicles move for a period of time) or otherwise determines there is no change in luminance of the surface (determines the vehicle is not approaching (at a standstill) when there is no change in the irradiated light on the wall surface))”.
Regarding claim 18, the combination of Kato, Stam, Takahashi, Wang, and Stein teaches all the limitations of claim 10 above, and further teaches “wherein controlling the driving route of the vehicle includes: sending a signal for control for the vehicle, when the determined risk level of collision is higher than a predetermined value (Kato, Par. [0066] line 13 teaches the amount of control signal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        



/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665